 

\QOO'\IO\Lh-LDJ[\.))--*

N[\)N[\)NN[\J[\)[\)>-*I_*a-\»-a»-A)-¢>_\r-¢>_‘l-i
OO`~]O\U`I-I>~U-)[\)'_‘O\DOO\-]Q\'J`l-BWNP_‘O

 
     

   

FF.B 15 2019

     

'1 COUF\T g
L\FOF¢N\A
F c;A DEPUTY

 

_i t \ HlC
CLEnr-` :,:,?`EF\{'? l
1.

\*f€'::;-J: tim 0
§§UT}D M»~€'

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

NUTRITION DISTRIBUTION Case No.: 160v2328-WQH-BLM
LLC, an Arizona Lirnited '
Liability Company, ORDER
Plaintiff,
v.

PEP RESEARCH, LLC, a Texas
Limited Liability Company doing
business as International Peptide;
BRIAN REYNDERS, an
individual; FRED REYNDERS, an
individual; DOES l through 10,
inclusive,

Defendants.

 

 

 

 

HAYES, Judge:
The matter before the Court is the Motion for Suinmary Judgment filed by
Defendants. (ECF No. 47).
I. PROCEDURAL BACKGROUND
On September 15, 2016, Plaintiff initiated this action by filing a complaint, alleging
Violation of § 43 (a)(l)(B) of the Lanham Act, 15 U.S.C. § 1125(a)(1)(B), against
Defendants PEP Research LLC (PEP), Brian Reynders, and Fred Reynders. (ECF No. l).

On December 30, 2016, Plaintiff filed an amended complaint, the operative Coniplaint in

l6cv2328-WQH-BLM

 

 

 

 

\QOO-JG\LA-f>-ml\)»_a

I\Jl\)l\)[\}l\)l\)[\)l\)[\)»-=)--)-\>-\)-d)-\»-~»-~l-d»-
OO\]O\\A-ILWN*-‘C\DOO‘~JO\U'I-PUJN*-‘O

 

 

1 Plaintiff alleges that Defendants’ supplement

this action, alleging the same claim.
company, a competitor of Plaintiff, engaged in false and misleading advertising of certain
prescription-only drugs and synthetic peptides (the Products). (ECF No. 9). The
Complaint states that Defendants falsely represent the Products as “research peptides and
chemicals” that are “not for human consumption” and “intended for laboratory research
only” (the Representations). Id. 11 1. Plaintiff alleges the Representations are misleading
because Defendants market and advertise the Products for personal use and consumption
Id. Plaintiff alleges the Representations are misleading because Defendants do not inform
consumers that the Products are banned from sporting events and pose health and safety
risks. Id.

On August 27, 2018, Defendants filed a Motion for Surnmary Judgment. (ECF No.
47). Defendants contend that summary judgment is Warranted because Plaintiff cannot
demonstrate the Representations Were false, misleading, material, or deceived consumers

On September 18, 2018, Plaintiff filed a Response in Opposition. (ECF No. 60).
Plaintiff asserts that genuine issues of triable fact exist as to the falsity of the
Representations. Plaintiff contends that in this case, it is unnecessary for Plaintiff to
provide evidence of materiality or commercial injury. Plaintiff asserts that Defendants
raise individual liability and primary jurisdiction in bad faith, and that the Court should
award Plaintiff attorneys’ fees. Plaintiff asserts that Brent Reynders engaged in
intimidating conduct toward affiliates of Plaintiff, and that the Court should impose
terminating sanctions against Defendants.2

On September 24, 2018, Defendants filed a Reply. (ECF No. 62).

On January 17, 2019, the Court held oral argument on the Motion. (ECF No. 74).

 

1 Plaintiff’s claims for violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §
1962, and Plaintiff’ s claims against Defendants Mastercard International Incorporated, Authorize.net, and
Amazon Payrnents, have been dismissed (ECF Nos. 15, 21).

2 Brent Reynders is not a named defendant in this action.

2
lscvzszs-WQH-BLM

 

 

\DOO\]G\'J‘|-LBL)J[\J\-a

NNNN[\)N[\)!\J[\))-l»-l>-d»_‘r-~»_‘»-a\-a»-\r-~
OO\lO\M.-ldbll\)>-‘C\DOO\.]O\Lh-I=~UJ[\.)'-\O

 

 

II. FACTS

Plaintiff provides the declarations and supporting exhibits of Robert Tauler,
Plaintiff’s counsel, and Kevin Smith, President and Managing Partner of Plaintiff.
Attached to Tauler’s declaration are screenshots from Defendants’ website, showing the
products for sale, and the descriptions related to the products. The screenshots state, for
example, that one product has “undergone several recent studies . . . reveal[ing] rises in
lean body mass and decreases in body fat,” and “a considerable rise in strength, well being,
along with healing p'ossibilities”; another product “enhance[s] bone toughness as well as
stop[s] weakening of bones”; and another product “decreases the risk and severity of
atherosclerosis.” (ECF No. 60-14 at 2; ECF-No. 60-15 at 2; ECF No. 60-16 at 3). One of
the webpages states:

All customers represent and warrant that through their own review and study

that they are fully aware and knowledgeable about the following:

Their government regulations regarding the importation, purchase, possession

and use of research products and other peptides.

The health and safety hazards associated with the handling of our products in

a research setting.

That our products are NOT intended to be used as a food additive, drug,

vitamin, supplement, cosmetic or any other inappropriate application Such a

sale would be otherwise denied.
(ECF No. 60-14 at 5). Other webpages state, “Safety Information: For Research Use Only.
Not Intended for Diagnostic or Human Use. Information is for educational purposes and
product is not intended to treat, cure, or diagnose any condition or disease” and “All
products are intended for laboratory and research use only, unless otherwise explicitly
stated. They are not intended for human ingestion, use, or for use in products that may be
ingested.” (ECF No. 60-15 at 4; ECF No. 60~16 at 5~6).

Attached to Tauler’s declaration are transcript excerpts from the deposition of Brent
Reynders. In response to the question, “Is it possible that you paid for these advertisements
on worldclassbodybuilding.com?,” the transcript shows that Reynders answered,

“Anything is possible.” (ECF No. 60-18 at 6). In response to the question “And what

16cv2328-WQH-BLM

 

 

 

\Ooo-.)c\u\.l>~u)t~.)»_\

NNNNNN[\JN[\.)l-)-+-*>-\)-\»-d\-ar-§»-‘>_~
OO`*-]O\Lh-I:>UJI\J*_'O\OOO`~JO\U'\JLWN’_‘O

 

 

about the peakrnuscle.com? Is it possible that you posted advertisements on
peakmuscle.com as well?,” the transcript shows that Reynders answered, “Anything is
possible. But I don’t recall posting anything on there.” Id.

Smith’s declaration states that “Defendants’ products are intended for human
consumption,” because the Products “are sold in liquid form in dropper vials, for easy oral
use, along with the amount of liquid to take for an active oral dose.” (Smith Decl. j[ 7, ECF
60-2). Smith states that Defendants advertise to “bodybuilders, athletes, and fitness
enthusiasts,” using social media and terminology specific to that audience. Id. 1[{[ 8-9, 12-
14. Smith states that “PEP omits all of the known negative harmful side effects of the
products it sells.” Id. 11 15. Attached to Smith’s declaration is a social media post of a
“[f]ree give away” by International Peptide. (ECF 60-8 at l). Smith’s declaration states
this post was a promotion of Defendants’ product, and that a customer of Defendants
tagged an amateur bodybuilding competitor in the post. Id. 11 12; see also ECF 60-8.

III. CONTENTIONS

Defendants contend that they are entitled to summary judgment because Plaintiff
cannot carry its burden of proof on the elements of a Lanham Act claim. Defendants assert
that Plaintiff cannot show the Representations are false or misleading Defendants assert
that the Representations clearly warn purchasers the Products are not for human
consumption and intended for laboratory research only. Defendants assert that failures to
disclose are not false advertising, and that a particular advertising forum cannot render the
Representations “false” within the meaning of the Lanham Act. Defendants assert that
Plaintiff cannot show materiality or consumer deception. Defendants further assert that the
Representations state the Products are unsafe for human consumption, which tends to deter
purchasers and narrow the potential customer base. Defendants assert that Plaintiff cannot
show that the Representations caused lost sales or competitive injury.

In opposition, Plaintiff contends that genuine issues of fact exist as to the false or
misleading nature of the Representations because the Products were advertised to

bodybuilders. Plaintiff asserts that Defendants falsely advertise illicit drugs by using the

4
16cv2328-on~BLM

 

 

\DOO\]O\U`|-ldb-)l\)*-‘

NNN[\)NNNN[\J>-*I-*l-\r_\l-)_\l-\l_al->_¢

 

 

Representations as a disclaimers to evade law enforcement scrutiny. Plaintiff contends that
the Representations are material because “consumers are naturally concerned about the
consequences of taking illegal and harmful substances.” (ECF No. 60 at 5). Plaintiff
contends that literally false statements give rise to a presumption of` deception, making
evidence of consumer deception unnecessary. Plaintiff contends that a presumption of
injury applies to a direct competitor whose misrepresentation tends to mislead consumers
IV. STANDARD OF RE_VIEW

“A party may move for summary judgment, identifying each claim or defense-or
the part of each claim or defense--on which summary judgment is sough .” Fed. R. Civ.
P. 56(a). “The court shall grant summary judgment if the movant shows that there is no
genuine dispute as to any material fact and the movant is entitled to judgment as a matter
of law.” Id. A material fact is relevant to an element of a claim or defense and whose
existence might affect the outcome of the suit. See Marsushira Elec. Indus. Co., Ltd. v.
Zenith Radio Corp., 475 U.S. 574, 586-87 (1986). The materiality of` a fact is determined
by the substantive law governing the claim or defense. See Anderson v. Lz`berly Lobby,
Inc., 477 U.S. 242, 248 (1986); Celoz‘ex Corp. v. Catrett, 477 U.S. 317, 322-24 (1986).

The party moving for summary judgment “bears the burden of establishing the basis
for its motion and identifying evidence that demonstrates the absence of a genuine issue of
material fact.” Davis v. United States, 854 F.3d 594, 598 (9th Cir. 2017) (citing Celotex,
477 U.S. at 323); see also Adicke.s' v. S.H. Kress & Co., 398 U.S. 144, 153 (1970). For “an
issue on which the nonmoving party bears the burden of proof,” the movant discharges its
summary judgment burden by “pointing out . . . an absence of evidence to support the
nonmoving party’s case”-~not by “negating the opponent’s claim.” Celotex, 477 U.S. at
323, 325; see also Sluimer v. Verity, Inc., 606 F.3d 584, 586 (9th Cir. 2010). The burden
shifts to the nonmovant to provide admissible evidence, beyond the pleadings, of specific
facts showing a genuine issue for trial. See Anderson, 477 U.S. at 256; Horphag Research
Ltd. v. Garcia, 475 F.3d 1029, 1035 (9th Cir. 2007)_; see also Cafasso, U.S. ex rel v. Gen.
Dynamt'cs C4 Sys., Inc., 637 F.3d 1047, 1061 (9th Cir. 2011) (“[A] plaintiff must set forth

5
l6cv2328-WQH-BLM

 

 

\ooo~qchm.l>.o.)l\.)»._~

l\)[\)[\.)[\.)[\)[\)l\.)[\)l\)>-AH>-‘>-i>-*l-»-¢l-l»-\i-\
OO-~JO\'J`l-D~UJN>-‘C\DOO‘-JO\U\-LUJNl-*C

 

 

non-speculative evidence of specific facts, not sweeping conclusory allegations.”). The
nonmovant’s evidence is to`be believed, and all justifiable inferences are to be drawn in its
favor. See Anderson, 477 U.S. at 255. A nonmovant “def`eat[s] summary judgment” if “a
reasonable juror drawing all inferences in favor of the respondent could return a verdict in
the respondent’s favor.” Zetwick v. Cly. of Yolo, 850 F.3d 43 6, 441 (9th Cir. 2017) (internal
quotation omitted).
V. DISCUSSION

' A claim for false online advertising in violation of the Lanham Act requires the

plaintiff to establish the following:

[A] statement made in a commercial advertisement or promotion is false or
misleading, that it actually deceives or has the tendency to deceive a
substantial segment of its audience, that it’s likely to influence purchasing
decisions and that the plaintiff has been or is likely to be injured by the false
advertisement
Traj‘icSchool.com, Inc. v. Edrz'ver Inc., 653 F.3d 820, 828 (9th Cir. 2011).3 A Lanham Act
claimant may prove falsity by showing the statement was “literally false, either on its face
or by necessary implication,” or “literally true but likely to mislead or confuse consumers.”
Southland Sod Farms v. Srover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997).

“[I]n assessing whether an advertisement is literally false, a court must analyze the
message conveyed in full context.” Id.; see also Castrol Inc. v. Pennzoil Co., 987 F.2d
939, 946 (3d Cir. 1993)). Courts recognize literal falsity by necessary implication when a
consumer “will necessarily and unavoidably” receive a false message “from the product’s
name and advertising.” Novarrz's Consumer Health v. Johnson & Johnson, 290 F.3d 578,
588 (3d Cir. 2002); Design Res. v. Leather Indus. of Am., 789 F.3d 495, 502-03 (4th Cir.

2015) (stating “the contested conclusion” must “necessarily flow[] from the ad’s

statements” or be “logically necessary”); see also Clorox Co. P.R. v. Proctor & Gamble,

 

3 The interstate commerce requirement of a Lanham Act false advertising claim is “virtually automatic for
websites,” as for the Representations in this case. See ial

6
l6cv23 ZS-WQH-BLM

 

 

\ooo\lo\m.l>o)z\>p_-

I\)Nl\)l\)l\)l\)[\)l\)[\)b-*)-l)-¢»_‘I-l»_a»_-»-L\_a>_\
OO\`lO\U’l-DUJI\.)P"O\DOO\JO\L}`|-LUJNF“‘O

 

 

228 F.3d 24, 35 (lst Cir. 2000) (“A claim is conveyed by necessary implication when,
considering the advertisement in its entirety, the audience would recognize the claim as
readily as if it had been explicitly stated.”).

In Sourhlancl, the Court of Appeals concluded that a bar chart, showing the
defendant’s turfgrass grew slower than competitors’, was literally false. 108 F.3d at 1 137-
38. The chart expressly used three months of growth data, and was placed near statements
like “PROOF THAT BONSAI DWARF GROWTH HABITAT SAVES TIME AND
MONEY,” “less mowing,” “reduced costs,” “less clippings,” and “slower growt .” Icl.
1138, 1144. The plaintiff’ s independent tests showed that the defendant’s product was
comparable to competitors’, and that the chart data represented a “unique juvenile” period
of slow growth Icl. The court stated that a reasonable juror could conclude the bar chart
was intended to represent a year’s worth of growth data, and determined the chart was
literally false. Id.' (citing Castrol, 987 F.2d at 941, 944 (advertising that “Pennzoil motor
oil outperfonns any leading motor oil against viscosity breakdown” was literally false
when plaintiff set forth industry-accepted tests ranking Penzoil below competitors, and
showed that defendant’s tests measured viscosity loss rather than viscosity breakdown));
see also Groupe SEB USA, Inc. v. Euro-Pro Operatt`ng LLC, 774 F.3d 192, 202-(3d Cir.
2014) (advertising that Shark steam irons were “# l MOST POWE-RFUL STEAM” and
“MORE POWERFUL STEAM vs. Rowenta,” a competitor, was literally false when
plaintiffs tests showed “Rowenta steam irons either outperforrned or performed as well as
the Shark steam irons” because “the proximity of the two claims necessarily and
unavoidably conveys a message that Shark steam irons offer the most powerful steam, even
when compared to Rowenta steam irons”); Church & Dwz'ght Co., Inc. v. SDP Swz'ss
Precz'sion Diagnostics, GmbH, 843 F.3d 48, 53, 56-, 66 (2d Cir. 2016) (advertising for a
home pregnancy test that displayed the word “pregnant” and a number of “weeks” was
literally false because the test displayed weeks since ovulation, two weeks different than

the medical profession’s measure of pregnancy duration, and “a reasonable consumer

160V2328¢WQH-BLM

 

 

\DOO\.]O\U*|.|>L;J[\)I-\

l\)N[\)[\J[\J[\)[\)N[\)r_~)-dr-*)-d)-l-\r-»-al-a»-»
OO'\]O\Lh-LL)JNP‘C\DOO\]O\KJI-BWN'-‘©

 

 

would have assumed” the test “was not giving a different number than a medical
professional would give”).

However, “only an unambiguous message can be literally false. ‘The greater the
degree to which a message relies upon the viewer or consumer to integrate its components
and draw the apparent conclusion . . . the less likely it is that . . . literal falsity will be
supported.”’ Novartz's, 290 F.3d at 587 (emphasis in original) (quoting Unitedlndus. Corp.
v. Clorox Co. , 140 F.3d 1175, 1181 (8th Cir. 1998)). An advertisement is not literally false
if consumers need extrinsic information, assumptions, or inferences to reach the false
conclusion See Novartz's, 290 F.3d at 588 (“[C]onsumers will only receive a message of
superior relief . . . if they assume that a product that provides ‘Night Time’ relief is more
effective than a product that provides ‘Extra Strength’ or ‘Maxirnum’ relief. The [Mylanta]
name and advertising alone do not require that this inference will be made.”); Scherz'ng-
Plough Healthcare Prods. v. Schwarz Pharma, 586 F.3d 500, 513 (7th Cir. 2009)
(“Obviously this product . . . is prescription only, but it is not obvious, as [plaintif`f]
contends, either from the labels or from the package inserts . . . that every other product
containing polyethylene glycol 3350 is prescription only.”); see also Caltex Plastics, Inc.
v. Elkay Plastics Co., 671 F. App’x 53 8, 539 (9th Cir. 2016) (concluding where plaintiff
submitted no tests or evidence that defendant’s product did not meet the “81705 Spec,” or
that defendant’s tests were unreliable, statements that the product “met” the 81705 Spec
were not literally false). Compare Oil Heat Insr. of Oregon v. Nw. Nar. Gas, 708 F. Supp.
1118, 1122-23 (D. Or. 1988) (concluding factfinder could reasonably conclude ad
statements of “change filters twice yearly” and “change filters twice yearly; check & clean
oil lines & nozzles” were untrue for failure to disclosure material facts, where plaintiff
“produced evidence that routine maintenance of gas furnaces requires more than changing
filters twice yeariy”), with Chem. Fabrics Corp. v. Textiles Coateol, Inc., 111 F.3d 143
(Fed. Cir. 1997) (unpublished) (“CFC does not show how TCI’s omission of negative test

results created a literal falsity.”).

16cv2328-WQH~BLM

 

 

\OOO\]O\Lh-LL)J[\)'-*

l\)l\)Nl\)Nl\)l\Jl\-)l\}l-~i_‘hd>_~r-ll-¢»_¢>--\\_~)-\
OO`-]O\Lh-DDJ[\)*_"‘O\OOO`JO\U`|LW[\)'_‘O

 

 

When a plaintiff has shown falsity, deception may be presumed if the defendant
intended to deceive customers See William H. Morris Co. v. Grp. W. Ino., 66 F.3d 255,
258 (9th Cir. 1995); Harper House, Inc. v. Thomas Nelson, Inc., 889 F.2d 197, 209 (9th
Cir. 1989); see also Hall v. BedBath & Beyonal, Inc., 705 F.3d 1357, 1367 (Fed. Cir. 2013)
(stating “no extrinsic evidence of consumer confusion is required” to show deception for
literally false statements) (quoting Time Warner Cable, Inc. v. DIRECTV, Inc., 497 F.3d
144, 158 (2d Cir. 2007)). If “a statement is not literally false and is only misleading in
context,” then “proof that the advertising actually conveyed the implied message and
thereby deceived a significant portion of the recipients becomes critical.” William H.
Morrz's, 66 F.3d at 258; see also Apple Inc. v. Amazon.com Inc., 915 F. Supp. 2d 1084,
1090 (N.D. Cal. 2013) (“[I]f an advertisement is not false on its face . . . the plaintiff must
produce evidence, usually in the form of market research or consumer surveys, showing
exactly what message was conveyed that was sufficient to constitute false advertising.”).

When a plaintiff has shown falsity, the burden to prove materiality may be reduced
or eliminated See Pizza Hut, Inc. v. Papa Jolm ’s In.t’l, Inc., 227 F.3d 489, 497 (5th Cir.
2000) (‘fWith respect to materiality, when the statements of fact at issue are shown to be
literally false, the plaintiff need not introduce evidence on the issue of the impact the
statements had on consumers.”); Energy Foar, Inc. v. Dorm'er Mea'. Sys., Ino., 765 F. Supp.
724, 731 U\I.D. Ga. 1991) (“[A]ctually false claims are presumed material.”) (citing PPX
Enrerps., Inc. v. Audiofz`clelity Enterps., Inc., 818 F.2d 266, 272 (2nd Cir. 1987)); see also
Johnson & J'ohnson Visz'on Car'e, Inc. v. ]-800 Contacts, Inc., 299 F.3d 1242, 1250 (1 lth
Cir. 2002) (“A plaintiff may establish this materiality requirement by proving that ‘the
defendants misrepresented an inherent quality or characteristic of the product.’) (quoting
Nat’l Baskerball Ass’n v. Motorola, Inc., 105 F.3d 841, 855 (2d Cir. 1997)). But see
Obesz'ly Research Institure v. Fz'ber Research Int ’l, 310 F. Supp. 3d 1089, 1125 (“The Court
is not convinced that the Ninth Circuit has likewise determined that materiality is presumed
for actually false statements, nor has [the movant] cited to a Ninth Circuit case stating

this.”). Absent a presumption, plaintiffs prove materiality with evidence such as surveys

9

 

16cv23 28 -WQH-BLM

 

 

\DOO'-JO\U'|.I>UJ[\.)+-l

NNN[\)[\)\\)I\)[\)[\)l-\l-l-\>-\r-~r-~r->-¢l_\)d
OO`~]O\U`l-l>-WN|-*O\OOO\.IO\M-lb-Wl\-)F*‘C

 

 

or declarations See Skydive Ariz., Inc. v. Quatzrocchi, 673 F.3d 1105, 1111 (9th Cir. 2012)
(accepting as proof of materiality a consumer declaration stating his purchase was “based
on Skyride’s online representations . . . that he could redeem the certificates at Skydive
Arizona” when those representations were false); POM Wonclerfizl LLC v. Purely Juice,
Inc., No. CV-07-02633CAS(JWJX), 2008 WL 4222045, at *11 (C.D. Cal. July 17, 2008)
(finding materiality when bottle prominently, falsely, stated contents were 100%
pomegranate juice, and when plaintiff set forth evidence of consumer inquiries, marketing
research, and testimony showing the marketing importance of the 100% pomegranate
label), aj"cl, 362 F. App’x 577 (9th Cir. 2009); Obest'ly Research lnstitute, 310 F. Supp.
3d at 1125 (denying summary judgment in favor of movant who relied on materiality and
deception presumptions and did not provide evidence to contradict nonmovant’s assertion
that “the difference between the true and false statements is not material to a consumer”).

When a plaintiff has shown the “defendant’s misrepresentation has the tendency to »
deceive consumers,” a presumption of commercial injury may apply if “defendant and
plaintiff are direct competitors.” Traj‘z`cScl/rool.com, Inc., 653 F.3d at 826-27. But see
Lexrnarlc lnt’l, lnc. v. Statr'c Comr'ol Components, Inc., 572 U.S. 118, 138-40 (2014)
(requiring “a plaintiff [to] plead (and ultimately prove) an injury to a commercial interest
in sales or business reputation proximately caused by the defendant’s misrepresentations”
and using proximate causation, rather than direct or indirect competition, to determine
whether an injury supports Lanham Act standing); Obesr`z‘y, 310 F. Supp. 3d at 1127
(accepting as evidence of injury declarations stating that the false statements shut the
competitor out of the market and risked damage to the competitor’s reputation).

In this case, in order to prevail on the Lanham Act claim, Plaintiff must prove the
Representations are literally false or, if the Representations are literally true, Plaintiff must
provide evidence showing that the Representations are likely to mislead or conli.lse
consumers Plaintiff must further prove the Representations are material, deceptive, and
caused commercial injury. Plaintiff may benefit from a presumption of deception only by
showing that Defendants intended to deceive consumers, or showing that the

10
' l6cv2328-WQH-BLM

 

 

\DOCJ\]O\'~J`l-Idl.».)[\.)»--a

N[\)Nl\)l\)[\)l\)l\)l\)r-*»-ia-\\-l-»-»-\»-‘H»-A»_~
OO"\]O\U‘\-lhb-)[\)'-"C\DOO'\`|O\U\-ldw[\)'_‘©

 

 

Representations are false. See William H. Morris, 66 F.3d at 258; see also Hall, 705 F.3d
at 1367. Plaintiff may benefit from presumptions of materiality or injury only by showing
that the Representations are literally false, or by providing evidence that y the
Representations tend to mislead consumers See Traffz`cSchool.com, Ino. , 653 F.3d at 826~
27 ; Obesily Research lustitute, 310 F. Supp. 3d at 1125, 1127. The evidence in the record
shows that Defendants’ webpages described the benefits of the Products along with labels

53

of “for research purposes only” and “not for human consumption To demonstrate the
Representations are facially false, there must be evidence showing it is false to state the
Products are only for research purposes and not to be consumed by humans Plaintiff
asserts that the Products create health risks, which does not tend to show the falsity of
stating that the Products are only for research purposes and not to be consumed by humans
See Desigu,' 789 F.3d at 503 (“[T]o arrive at this conclusion, one has to follow [Plaintiff’ s]
winding inquiry far outside the face of the ad, which the concept of literal falsity by
necessary implication does not allow us to do. And, one has to be willing to accept that the
ad means the opposite of what it says, an interpretation We find insupportable.”). The
record contains no evidence to establish the proper use of the Products To demonstrate
falsity by necessary implication, there must be evidence showing that a particular
unambiguous conclusion “necessarily flow[s]” from the Representations in the context of
the Product marketing, and that the conclusion is false. See Design, 789 F.3d at 5 03; see
also Novara's, 290 F.3d at 587 (“[O]nly an unambiguous message can be literally false.”).
There is no evidence in the record demonstrating an unambiguous message necessarily
implied by the Representations in the context of the Product marketing Even an implied
unambiguous message could be identified, Plaintiff does not provide evidence showing
that any such‘message is literally false, is intended to deceive, or has the potential to
mislead consumers The Court finds that the record cannot support a finding of falsity or
any presumptions related to deception, materiality, or injury.

The record does not contain evidence supporting the Lanham Act elements of
deception, materiality, or injury. The record does not contain surveys, market research, or

l 1
16cv23 28-WQH-BLM

 

 

 

 

\DOO-.]C\U'|.I>.L).)[\.)»-\

NNNNNNM[\J[\Jr-»-\)-r-\»-»-»-a»_a»_-»_l
OO\]O\Lh-l>-L)Jl\)r-*O\OOO-]O\LA-[¥LDI\-)l-*O

 

 

other evidence to prove that consumers are or could be deceived by the Representations
The record does not contain evidence showing that the Representations tend to influence
purchasing decisions, to support materiality. The record does not contain evidence
showing Plaintiff suffered commercial injury, or showing a connection between such injury
and the conduct of Defendants Defendants have satisfied their burden to “point out . . . an
absence of evidence to support the non-moving party’s case.” See Sluz`mer, 606 F.3d at
586. The burden shifts to Plaintiff to “rais[e] a disputed issue of material fact.” See
Horphag, 475 F.3d at 1035.

Crediting Plaintiff’s evidence, the record shows that Defendants advertised to
bodybuilders online. The record shows that Defendants’ webpages contain the
Representations describe the benefits of the Products, sell the Products with droppers and
dosage information, and do not contain information about health risks or anti-doping bans
Plaintiff’s evidence does not raise an issue of material fact regarding whether the
Representations and product labeling unambiguously give rise to a logically necessary
conclusion Plaintiff’s evidence does not raise an issue of material fact regarding whether
any such conclusion or the Representations themselves are factually inaccurate, or that the
data underlying Defendants’ statements is unreliable. See Southland, 108 F.3d at 1144;
Caltex, 671 F. App’x at 539. Plaintiff’s evidence does not raise an issue of material fact
regarding whether the Representations are literally false, intended to deceive consumers,
or have the tendency to mislead consumers4 Plaintiff fails to raise a genuine issue of
material fact as to the element of falsity, or as to any presumptions of deception, materiality,

or injury.

 

4 To the extent Plaintiff argues that its lack of evidence is attributable to Defendants’ shortcomings during
the discovery process, Plaintiff fails to “show (1) . . . set forth in affidavit form the specific facts that [it]
hope[s] to elicit from further discovery, (2) that the facts sought exist, and (3) that these sought-after facts
are ‘essential’ to resist the summary judgment motion.” See Srate ofCal., on BehalfofCal. Dep ’t of Toxz'c
Substances Conrrol v. Campbell, 138 F.3d 772, 779 (9th Cir. 1998).

12
l 6cv2328-WQH-BLM

 

 

\DOO\]O\U`l-ILL»JN*-‘

Nl\)l\-)l\-)[\J[\)l\)l\)[\)l-\»-ll-r_‘l_l\-lv_ll-ll_‘>-\
OO‘~]O\U\-l>-W[\)P'-‘O\OOQ\JO`\U'l-BWNHO

 

 

Plaintiff has failed to provide evidence raising an issue of material fact regarding the
necessary proof of deception materiality, or injury, absent presumptions Plaintiff’s
evidence does not raise an issue of fact regarding whether consumers would be confused
by the Representations Plaintiff’s evidence does not raise an issue of fact regarding
whether the Representations influence a consumer’s decision to purchase the Products
Plaintiff"s evidence does not raise an issue of fact regarding whether Plaintiff suffered
commercial injury. The undisputed facts show that Plaintiff lacks evidence to support the
Lanham Act claim. See Schering-Plough, 586 F.3d at 513 (“[Plaintiff] cannot just intone
‘literal falsity’ and by doing so prove a violation of the Lanham Act.”).5 Based on the
evidence in the record, “a reasonable juror drawing all inferences in favor” of Plaintiff
could not return a verdict in Plaintiff`s favor. See Zena)z'ck, 850 F.3d at 441.

Plaintiff has failed to provide admissible evidence beyond the pleadings showing a
genuine issue of material fact as to the falsity of Defendants’ statements See Horphag,
475 F.3d 1035. Summary judgment on the Lanham Act claim in favor of Defendants is
appropriate.

VI. CONCLUSION

IT IS HEREBY ORDERED that Defendants’ Motion for Summary Judgment (ECF

No. 47) is granted.

DATED: L///// 7 M/

WILLIAM Q.
United States Di riot llludge

 

5 The Court does not reach issues regarding evidence of business competition lost sales, individual
liability, unclean hands, or primary jurisdiction

13

 

16cv2328-WQH~BLM

 

 

 

 

